Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 26, 2021 has been entered.
Claims 1-20 remain pending in the application, and are examined.
Applicant’s amendments to the Specification and Claims have overcome each and every objection, 112(b) rejection, and 103 rejection previously set forth in the Non-Final Office Action mailed 6/25/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chrystal Tomblyn on 1/6/2022.

Claims 2-7, 9-16, and 18 have been accepted and remain as originally presented.
The claims have been amended as follows: 

Claim 1 has been amended as follows:
	1. (Currently Amended) A system for sorting a plurality of vessels, comprising: 

	(i) a first transfer belt that individually transports each of the plurality of vessels from an entry position to a second position within the sorting unit; 
	(ii) a scanning unit positioned adjacent to the second position, wherein the scanning unit comprises a reader that reads the identification region and stores the information related to the sorting group; 
	(iii) an end component that receives each of the plurality of vessels from the first transfer belt and positions each of the plurality of vessels at the second position for reading by the scanning unit; 
	(iv) a nesting belt that receives and individually positions each of the plurality of scanned vessels for transport to a collection point, wherein the nesting belt advances in timed intervals and comprises a plurality of stages and wherein the position of each of the plurality of scanned vessels on the nesting belt is stored by the system; and 
	(v) a manipulator that individually transfers each of the plurality of scanned vessels from the scanning unit to the nesting belt; and Page 2 of 14 US2008 19329607 1Appl. No.: 16/263,942
	(b) a runner positioned at an exit position of the sorting unit, wherein the runner transfers each of the plurality of vessels from the nesting belt to the collection point, 
	wherein the system detects a statusand stops or slows, and resumes accordingly.

Claim 8 has been amended as follows:
	8. (Currently Amended) The system of claim 6, wherein at least one stage of the plurality of stages of the nesting belt aligns with an operating path of the runner and wherein the timed intervals of the nesting belt advancement allow[[s]] the runner to remove each of the plurality of vessels from the slot prior to advancement of the nesting belt to the next stage.

Claim 17 has been amended as follows:
	17. (Currently Amended) A method for sorting a plurality of vessels, comprising:
	providing a plurality of vessels, each of the plurality of vessels configured to hold a sample, wherein each of the plurality of vessels comprises an identification region for providing information related to a sorting group of the sample; 
	transferring the plurality of vessels to a sorting unit to sort the plurality of vessels, wherein the sorting unit comprises: 
	(i) a first transfer belt to individually transport each of the plurality of vessels from an entry position to a second position within the sorting unit; 
	(ii) a scanning unit comprising a reader to read the identification region on each of the plurality of vessels and store the information as each of the plurality of vessels is sorted by the sorting unit; 
	(iii) an end component that receives each of the vessels from the first transfer belt and positions each of the plurality of vessels at the second position for reading by the scanning unit; 
	(iv) a nesting belt to position each of the plurality of scanned vessels for transport to a 
	(v) a manipulator that individually transfers each of the plurality of scanned vessels from the scanning unit to the nesting belt; 
	reading the identification region of each of the plurality of vessels; 
	determining the sorting group for each of the plurality of vessels; 
	storing the information related to each of the plurality of vessels;Page 6 of 14US2008 19329607 1Appl. No.: 16/263,942Attorney Docket No.: 057618-1122428 
	detecting a status a runner and stopping or slowing, and resuming accordingly; 
	transferring each of the plurality of vessels to [[a]] the runner, wherein the runner is positioned at an exit position of the sorting unit; and 
	transferring each of the plurality of vessels via the runner to the collection point determined by the sorting group information.

Claim 19 has been amended as follows:
	19. (Currently Amended) The method of claim 17, further comprising: 
	feeding each of the plurality of vessels to the sorting unit; and 
	wherein the runner traverses the sorting unit and disengages each of the plurality of vessels at the 

Claim 20 has been amended as follows:
	20. (Currently Amended) A computer program product comprising: 

	a non-transitory computer-readable medium communicatively coupled to the processing device, wherein the processing device is configured to perform operations comprising: 
	providing a plurality of vessels, each of the plurality of vessels configured to hold a sample, wherein each of the plurality of vessels comprises an identification region for providing information related to a sorting group of the sample;Page 7 of 14 US2008 19329607 1Appl. No.: 16/263,942
	transferring each of the plurality of vessels to a sorting unit to sort the plurality of vessels, wherein the sorting unit comprises: 
	(i) a first transfer belt to individually transport each of the plurality of vessels from an entry position to a second position within the sorting unit; 
	(ii) a scanning unit comprising a reader that reads the identification region on each of the plurality of vessels and stores the information as each of the plurality of vessels is sorted by the sorting unit; 
	(iii) an end component that receives each of the plurality of vessels from the first transfer belt and positions each of the plurality of vessels at the second position for reading by the scanning unit; 
	(iv) a nesting belt that advances in timed intervals and positions each of the plurality of scanned vessels for transport to a collection point; and 
	(v) a manipulator that individually transfers each of the plurality of scanned vessels from the scanning unit to the nesting belt; 
	reading the identification region of each of the plurality of vessels; 

	storing the information related to each of the plurality of vessels; 
	detecting a status a runner and stopping or slowing, and resuming accordingly; 
	transferring each of the plurality of vessels to [[a]] the runner, wherein the runner transfers each of the plurality of vessels to [[a]] the collection point; and 
	transferring each of the plurality of vessels via the runner to a collection container determined by the sorting group information.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hoffmann (US Pat. No. 6,220,451; already of record), Garel (Translation of FR Pub. No. 2957671; already of record), and Nilsson (US Pub. No. 2011/0150619; already of record) teach a system similar to that claimed. However, Hoffmann, Garel, and Nilsson do not teach, either alone or in combination with the art, detecting a status of a runner and stopping or slowing, and resuming the nesting belt accordingly.
	Examiner’s Note: the term “status” has been broadly interpreted as conditions including, but not limited to, the position of the runner.
Claims 2-16 are allowable as they are dependent on claim 1, an allowed claim. Claims 18 and 19 are allowable as they are dependent on claim 17, an allowed claim.
	Any comments considered necessary by applicant must be submitted no later than the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/J.M./Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798